COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         James P. Arthur, Mary Arthur, Legonite, Inc., Paradise
                             Living, Inc., and Arthur Holdings, L.P. v. John M. Raborn
Appellate case number:       01-21-00072-CV
Trial court case number:     2020-13849
Trial court:                 11th District Court of Harris County
       On February 5, 2021, appellants, James P. Arthur, Mary Arthur, Legonite, Inc.,
Paradise Living, Inc., and Arthur Holdings, L.P., filed a notice of appeal from the trial
court’s January 5, 2021 final judgment. After being notified that their appeal was subject
to dismissal, the Court dismissed the appeal for want of prosecution on August 19, 2021,
because appellants failed to provide the Court evidence that they had paid the fee for the
preparation of the clerk’s record. See TEX. R. APP. P. 37.3(b), 42.3(b), 43.2(f).
        On August 24, 2021, appellants filed a motion for rehearing, providing evidence to
the Court that the clerk’s record had been paid for, and the clerk’s record was filed with
the Clerk of this Court on August 19, 2021. On September 28, 2021, the Court granted
appellants’ motion for rehearing, withdrawing its August 19, 2021 opinion dismissing the
appeal. With the appellate record complete, and the appeal reinstated on the Court’s active
docket, the due date for appellants’ brief was initially set as October 28, 2021. Appellants
failed to timely file a brief by this deadline.
        On November 16, 2021, appellants were notified that their appeal was subject to
dismissal if they failed to file a brief, or motion for extension of time to file a brief, within
ten days of the notice. On November 29, 2021, appellants filed their first motion for
extension of time to file a brief. In the first motion for extension, appellants stated that the
extension as necessary due to “[u]nanticipated health challenges faced by [l]ead [a]ppellant
(Dr. James Arthur), his counsel and some of the personnel in counsel’s office, including
the death of family members.” The motion was granted by the Court and the deadline to
file their brief was extended to December 30, 2021. Again however, no brief was filed by
the extended deadline.
       On January 3, 2022, appellants were notified for a second time that their appeal was
subject to dismissal if they failed to file a brief, or motion for extension of time to file a
brief, within ten days of the notice. On January 14, 2022, appellants filed their second
motion for extension of time. In their second motion for extension of time, appellants
stated that the extension was necessary because “[a]ppellants and their counsel/staff health
challenges have worsened after the filing of their previous motion to extend,” and that they
“have not been spared by the Omicron variant of COVID-19 . . . necessitat[ing] unplanned
self-quarantining and unanticipated interruption of work.” Appellants requested that the
deadline for filing their brief be extended to January 28, 2022. Appellants’ second motion
for extension was granted by the Court. In our order granting appellants’ second motion
for extension, we advised appellants that, absent extraordinary circumstances, no further
requests for extension would be considered. Again however, no brief was filed by the
extended deadline.
        On February 10, 2022, appellants filed their third motion for extension of time to
file their brief. In the third motion for extension, appellants state that the extension is
necessary as counsel for appellant “suffered what appeared to be a mild stroke” on January
14, 2022, which has impacted counsel’s “ability to read, to drive, to eat and to talk.”
Accordingly, appellants request “an extension of time to file their brief for a minimum of
[two] weeks and a maximum of [thirty] days.”
       Appellants’ third motion for extension is granted. Appellants’ brief must be filed
within thirty days of the date of this order. No further extensions will be considered.
See TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 1.01(a), reprinted in TEX. GOV’T
CODE ANN., tit. 2, subtit. G, app. A (TEX. STATE BAR R. art. X, § 9).
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris_______
                    Acting individually  Acting for the Court

Date: ___February 24, 2022____




                                             2